Kassal, J.,
concurs in a memorandum as follows: I am in agreement, in part, with the observations of the majority and conclude, under the facts of this proceeding, that preaction disclosure is unavailable here, bearing in mind the limited scope of discovery available under CPLR 3102 (subd [c]). Accordingly, I agree that the order should be modified to deny the application for production of the Schiavi report of March 19, 1982.
Preaction discovery under CPLR 3102 (subd [c]) is a limited disclosure device, designed to enable a party to obtain necessary information needed in order to frame a complaint (Matter of Simpson [Traum], 63 AD2d 583). Upon such an application, it is incumbent upon the petitioner to present “facts fairly indicating a cause of action against the adverse party” (Matter of Schenley Inds. v Allen, 25 AD2d 742, 743; see, also, Stewart v Socony Vacuum Oil Co., 3 AD2d 582; Newell v Makhuli, 50 AD2d 1060). Discovery will not be permitted where it is sought to determine whether facts supporting a cause of action exist (Matter of Heller v State of New York, 57 Misc 2d 976), nor where the plaintiff has sufficient information to frame a complaint (Matter of Simpson [Traum], supra; New Rochelle Precision Grinding Corp. v Marino, 9 AD2d 685).
On this record, preaction disclosure is unnecessary. It is undisputed that the disclosure is not needed in order to frame a complaint since concededly the underlying action against the manufacturer has already been commenced by the service of a *326summons and complaint and appellant has been impleaded therein as a third-party defendant. On that basis, the issue as to the discoverability of the report prepared by appellant’s manager of safety should be passed upon in the action itself, not in this proceeding governed by the limited basis for disclosure available under CPLR 3102 (subd [c]) (see Matter of Simpson [Traum], supra). Obviously, petitioner had sufficient information to frame a complaint and discovery for that purpose is no longer needed.